Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-13, 15-17, 19-20 and  22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2011/0189413, already cited in IDS dated 09/22/2020), hereinafter “Denome,” as evidenced by Walton et al. (US Patent No. 5,562,958), hereinafter “Walton” and Abe et al. (US Patent No. 5,342,876, already cited in IDS dated 09/22/2020), hereinafter “Abe.” 
Regarding claims 1, 13 and 24, Denome teaches water-soluble films and packets and pouches made from the films, which are optionally filled with active components such as detergents to make measured dose pouches which have improved wet handling characteristics (see paragraph [0002], page 1). The water-soluble film comprises at least 50 wt% of a water-soluble polyvinyl alcohol (PVOH) resin (see paragraph [0009]). The water-soluble film can contain other auxiliary agents and processing agents, such as, but not limited to, plasticizers, lubricants, release agents, fillers, antiblocking agents, among others (see paragraph [0054]). Preferred lubricants/release agents are fatty acids (see paragraph [0057]). One preferred antiblocking agent is silica (see paragraph [0058]). Denome, however, fails to specifically disclose a water soluble film comprising a mixture of water-soluble polyvinyl alcohol, plasticizer, anti-block filler and fatty acid release modifier, wherein the anti-block filler is an untreated synthetic amorphous silica, as recited in claim 1; and the median particle size of the anti-block filler or antiblocking agent as recited in claim 13.
	As evidenced by Walton, the silica used as an antiblocking agent in films is an untreated silicon dioxide, i.e., untreated silica (see col. 9, lines 22-27).
	As evidenced by Abe, silica granules used to make films having very excellent transparency, anti-blocking property and scar resistance are amorphous and spherical silica granules (see abstract; claims 1 and 14) having a primary grain diameter of 0.3 to 30 µm, for example, 3.17 µm (see Example 1 in Table 1 under cols. 17-18), wherein the granules are obtained by mixing an aqueous solution of an alkali silicate, an acrylamide polymer and an aqueous solution of an acid of a partly neutralizing amount together, leaving the mixed 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water soluble film comprising a mixture of water-soluble polyvinyl alcohol, plasticizer, silica antiblocking agent (i.e, anti-block filler) and fatty acid release modifier because the teachings of Denome encompass these ingredients; and to reasonably expect the silica antiblocking agent of Denome to be an untreated synthetic amorphous silica because the silica used as an antiblocking agent in films is an untreated silicon dioxide (i.e., untreated silica), as evidenced by Watson, and which is synthetic and amorphous, as evidenced by Abe. 
	Regarding the median particle size of the silica, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the untreated silicon dioxide or silica of Denome, as evidenced by Walton, to have a primary grain diameter like 3.17 µm because, as evidenced by Abe, synthetic amorphous silica used to make films have a grain diameter like 3.17 µm which provide for the formation of films having very excellent transparency, anti-blocking property and scar resistance.
	Regarding claims 7 and 10, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition, Denome teaches that the amount of the antiblocking agent (i.e., anti-block filler) in the water-soluble film is in a range of about 0.1 wt % to about 25 wt % (see paragraph [0058]), and the amount of the lubricant/release agent, i.e., fatty acid release agent, in the water-soluble film is in a range of about 0.02 wt % to about 1.5 wt %, or 
Considering the above teachings, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges (e.g., 0.1:0.1 or 1:1 for the ratio; and 0.1 + 0.1 = 0.2 phr total amount)  have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 8, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition, Denome teaches that the amount of the antiblocking agent (i.e., anti-block filler) in the water-soluble film is in a range of about 0.1 wt % to about 25 wt % (see paragraph [0058]), which is equivalent to about 0.1 to about 25 phr. 
	Regarding claim 9, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition, Denome teaches that the amount of the lubricant/release agent, i.e., fatty acid release agent, in the water-soluble film is in a range of about 0.02 wt % to about 
	Regarding claims 11-12, and 15-16, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. Denome, as evidenced by Walton and Abe, however, fails to specifically disclose the film having a static coefficient of friction of about 4.0 or less as recited in claim 11; or less than about 0.45 as recited in claim 12; the film having a tensile strength in a range of about 40 mPas to about 60 mPas as recited in claim 15; and the film having a tear strength in a range of about 1000 g/mil to about 2100 g/mil as recited in claim 16.
	Even though Denome, as evidenced by Walton and Abe,  does not explicitly disclose the film having a static coefficient of friction, tensile strength or tear strength of the film as recited in claims 11-12, and 15-16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the water-soluble film of Denome, as evidenced by Walton and Abe, to exhibit similar properties because similar water-soluble film ingredients, i.e., polyvinyl alcohol, plasticizer, antiblocking agent and fatty acid release agent have been utilized.
	Regarding claim 17, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition Denome teaches that a preferred plasticizer is glycerin (i.e., glycerol), sorbitol, propylene glycol, 2-methyl-1 ,3-propanediol, trimethylolpropane, among others, or a combination thereof (see paragraph [0055], pages 4-5).
	Regarding claim 19, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition Denome teaches other suitable lubricants/release agents such as fatty esters and fatty amides (see paragraph [0057]). 

	Regarding claim 22, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition Denome teaches that the pouch or sealed compartments comprise liquid laundry detergent (see paragraphs [0022]-[0023] and [0147]). Denome, as evidenced by Walton and Abe, however, fails to specifically disclose the film, when formed into a container holding a liquid detergent, does not release the liquid detergent into bulk water at 20oC for at least 30 seconds as recited in claim 22. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pouch holding a liquid detergent of Denome, as evidenced by Walton and Abe, to exhibit similar properties because similar film ingredients, i.e., polyvinyl alcohol and plasticizer blends have been utilized, hence would behave similarly. 
	Regarding claim 23, Denome, as evidenced by Walton and Abe, teaches the features as discussed above. In addition, Denome teaches that the total amount of the plasticizer can be in a range of about 10 wt. % to about 40 wt. % (see paragraph [0055], page 5; see also claim 6); some of the preferred plasticizers include glycerin, sorbitol, trimethylolpropane or a combination thereof (see paragraph [0055], pages 4-5). Denome also teaches that glycerin can be used in an amount of about 5 wt% to about 30 wt%; and sorbitol can be used in an amount 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected glycerin (i.e., glycerol), sorbitol and trimethylolpropane as the plasticizers because Denome specifically desires a combination of plasticizers; and glycerin, sorbitol and trimethylolpropane are some of the preferred selections. With regards to their respective proportions, considering that Denome teaches that the total amount of the plasticizer can be in a range of about 10 wt. % to about 40 wt. %; glycerin can be used in an amount of about 5 wt% to about 30 wt%; and sorbitol can be used in an amount of about 1 wt% to about 20 wt%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Denome.
Regarding claim 25,  Denome teaches water-soluble films and packets and pouches made from the films, which are optionally filled with active components such as detergents to make measured dose pouches which have improved wet handling characteristics (see paragraph [0002], page 1). Denome also teaches that the water-soluble film comprises at least 50 wt% of a water-soluble polyvinyl alcohol (PVOH) resin (see paragraph [0009]); and can contain other auxiliary agents and processing agents, such as plasticizers (see paragraph [0054]), wherein the total amount of the plasticizers can be in a range of about 10 wt. % to about 40 wt. % (see paragraph [0055], page 5; see also claim 6); and wherein some of the preferred plasticizers include glycerin, sorbitol, trimethylolpropane or a combination thereof (see paragraph [0055], pages 4-5). Denome also teaches that glycerin can be used in an amount of about 5 wt% to about 30 wt%; and sorbitol can be used in an amount of about 1 wt% to about 20 wt% (see paragraph [0055], page 5). Denome, however, fails to specifically disclose the plasticizer comprising glycerol, sorbitol and trimethylolpropane and their respective proportions as recited in claim 25. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected glycerin (i.e., glycerol), sorbitol and trimethylolpropane as the plasticizers because Denome specifically desires a combination of plasticizers; and glycerin, sorbitol and trimethylolpropane are some of the preferred selections. With regards to their respective proportions, considering that Denome teaches that the total amount of the plasticizer can be in a range of about 10 wt. % to about 40 wt. %; glycerin can be used in an amount of about 5 wt% to about 30 wt%; and sorbitol can be used in an amount of about 1 wt% to about 20 wt%, the subject matter as a whole would have been obvious to one prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denome, as evidenced by Walton and Abe, as applied to claims 1, 7-13, 15-17, 19-20 and  22-24  above, and further in view of Yang et al. (US Patent No. 4,885,105), hereinafter “Yang.”
Denome, as evidenced by Walton and Abe, teaches the features as discussed above. Denome, as evidenced by Walton and Abe, however, fails to disclose the polyvinyl alcohol comprising an anionic group as recited in claim 2; wherein the anionic group comprises a monomethyl maleate as recited in claim 3; wherein the anionic modification is in a range of about 1 mol% to about 10 mol% as recited in claim 4; and wherein the polyvinyl alcohol is a maleate polyvinyl copolymer having a carboxyl pendant group modification degree in a range of about 6 mol% to about 10 mol%, and a viscosity in a range of about 10.5 cP to about 22.5 cP, and a degree of hydrolysis in a range of about 80% to about 99% as recited in claim 18. 
	Yang teaches a polyvinyl alcohol film modified with anionic comonomers for use as a pouch for alkaline cleaning compositions, the film comprises copolymers of 90-100% 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol resin of Denome, as evidenced by Walton and Abe,  with the anionic modified polyvinyl alcohol, such as those taught by Yang, e.g., methyl maleate polyvinyl alcohol copolymer, because said anionic modified polyvinyl alcohol produces films which are resistant to insolubilization caused by alkaline-containing additives, is storage stable over a wide range of temperature and humidity storage conditions, rapidly and fully solubilize in a wash solution, and do not significantly impair cleaning performance of an additive enclosed within.
With regards to the specific anionic group modification, viscosity and degree of hydrolysis of the anionic (i.e., methyl maleate) modified polyvinyl alcohol, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges (e.g., 6 mol%; 20 cps; degree of hydrolysis=90%)  have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Denome, as evidenced by Walton and Abe, as applied to claims 1, 7-13, 15-17, 19-20 and  22-24  above, and further in view of Wysong (US Patent No. 4,155,971).
Denome, as evidenced by Walton and Abe, teaches the features as discussed above. Denome, as evidenced by Walton and Abe, however, fails to disclose the specific fatty acid release modifier as recited in claims 5-6 and its melting point as recited in claim 14.
It is known from Wysong, an analogous art, that release agents used in making water-soluble films comprising polyvinyl alcohol include long chain fatty acids such as stearic acid (see abstract; col. 6, line 24 -47; col. 7, lines 1-5), wherein stearic acid has a melting point of 69.3oC (see Wikipedia).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected stearic acid, having a melting point of 69.3oC, as the specific fatty acid release modifier or release agent because this is the typical long chain fatty acid release agent used in making water-soluble films comprising polyvinyl alcohol as taught by Wysong.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denome, as evidenced by Walton and Abe, as applied to claims 1, 2-4, 7-13, 15-20 and  22-24  above, and further in view of Yang, in further view of Wysong.
	Denome, as evidenced by Walton and Abe, and further in view of Yang teaches the features as discussed in paragraphs 4 and 6. The combination of references, however, fails to disclose the water-soluble polyvinyl alcohol comprising a monomethyl maleate copolymer, the plasticizer comprising glycerol, sorbitol, trimethylolpropane, or combination thereof; and the fatty acid release modifier or release agent is stearic acid. 
It is known from Wysong, an analogous art, that release agents used in making water-soluble films comprising polyvinyl alcohol include long chain fatty acids such as stearic acid (see abstract; col. 6, line 24 -47; col. 7, lines 1-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol resin of Denome, as evidenced by Walton and Abe,  with methyl maleate polyvinyl alcohol copolymer because said anionic modified polyvinyl alcohol produces films which are resistant to insolubilization caused by alkaline-containing additives, is storage stable over a wide range of temperature and humidity storage conditions, rapidly and fully solubilize in a wash solution, and do not significantly impair cleaning performance of an additive enclosed within as taught by Yang; to have selected glycerin (i.e., glycerol), sorbitol and trimethylolpropane as the plasticizers because Denome specifically desires a combination of plasticizers; and glycerin, sorbitol and trimethylolpropane are some of the preferred selections; and to have selected stearic acid as the specific fatty acid release modifier or release agent because this is the typical long chain .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 10-24 of U.S. Patent No. 10,815,346. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar water-soluble films and containers comprising similar ingredients, with respect to independent claim 1,  differing only in that the present claims are generic with respect to the water-soluble polyvinyl alcohol, plasticizer, and the fatty acid release modifier, however, US ‘346 recites the species; and with respect to claim 23 and independent claim 25, differing only in the respective proportions of the plasticizers. Modification of the proportions, however, is within the level of ordinary skill in the art.



Secondary Considerations
The Examiner has considered the comparative data at pages 55-71 of the specification, however, the showing is not commensurate in scope with independent claim 1 or independent claim 25. The showing is only true for the specific ingredients shown, i.e., maleate copolymer, glycerol, propylene glycol, sorbitol, 2-methyl-1,3-propanediol (MP Diol) or trimethylolpropane (TMP), modified starch filler, sodium metabisulfite antioxidant, surfactants, untreated synthetic amorphous silica, stearic acid release modifier,  and defoamer, with their respective proportions; and not the generic ingredients in independent claims 1 and 25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





                                                                           /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761